Citation Nr: 1117502	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  10-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, denying, among other issues, entitlement to an increased disability evaluation for PTSD.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Cleveland, Ohio in June 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  During his hearing, the Veteran provided testimony on a number of issues in addition to PTSD, including entitlement to service connection for nerve damage of the eye, nerve damage to the feet, the residuals of broken legs bilaterally, and entitlement to a total disability evaluation based on individual unemployability (TDIU).  However, these issues are not currently on appeal.  

All of the above issues, including the Veteran's claim for an increased disability evaluation for PTSD, were denied in a November 2009 statement of the case (SOC).  A substantive appeal must be filed within 60 days from the issuance of the SOC or within the remainder of the one-year period from the date of mailing notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. §7105; 38 C.F.R. § 20.302(b).  A substantive appeal should set forth specific allegations of error of fact or law related to specific items in the SOC and clearly identify the benefit sought on appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  The Veteran submitted a timely substantive appeal in January 2010.  However, he specifically indicated that he was only appealing the increased disability evaluation for PTSD.  Since a substantive appeal regarding the remaining issues of entitlement to service connection was not received, these issues are no longer in appellate status and the Board does not have jurisdiction over them.  38 C.F.R. § 20.200.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 50 percent for his service-connected PTSD.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

The record reflects that the Veteran was last afforded a VA examination for his PTSD in May 2008.  During his June 2010 hearing, the Veteran alleged that he was continuing to suffer from significant symptomatology, despite an increase in his medication.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, in light of the time that has passed since the Veteran's last VA examination, and his continued treatment, an additional VA examination should be scheduled before appellate review proceeds.  

In addition, the Veteran submitted a copy of a favorable Social Security Administration (SSA) decision dated November 2009.  The finding of disability was based in part on the Veteran's PTSD.  However, the records associated with this decision have not been associated with the claims file.  This must be done before appellate review may proceed.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, the record reflects that the most recent VA Medical Center (VAMC) treatment record in the claims file is dated May 2008.  Treatment records prepared since May 2008 should be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the VAMC treatment records prepared since May 2008.  All records that are obtained should be incorporated into the Veteran's claims file.  

2.  The RO/AMC should also request copies of the treatment records associated with the November 2009 SSA decision concluding that the Veteran was disabled.  All reasonable efforts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  All indicated tests and studies should be performed, and the examiner should outline in detail all symptomatology associated with the Veteran's PTSD.  The examiner should also discuss the Veteran's overall level of occupational and social impairment resulting from his PTSD.  

A complete rationale for any opinion offered must be provided.  

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

